DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pelletizer, baler, former and pyrolysis process in claim 78; hammer mill pulp in claim 79 and volumetric metering device is re-processed back into the core forming process in claim 80 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 70 is indefinite because it is not clear what the phrase “for a series of revolving devices” in line 8 is also intended to encompass. How many revolving devices are you claiming? Are you claiming more than one revolving device? Note, in line 4 only one revolving device has been claimed (see the phrase “at least one revolving device” in line 4).
With respect to claim 70, the claim language is confusing since it is not clear whether “said apertures” and “the apertures” in line 3 from the bottom are the part of a plurality of apertures as in line 10 or are additional ones. 
Claim 72 recites the limitation "the revolving device" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.


With respect to claim 75, the claim language is confusing since it is not clear whether “two or more rotating shafts” in lines 1-2 is the same two or more rotating shafts  as in line 4 of claim 70 from which claim 75 depends or is an additional one. 
Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Response to Arguments
5.	Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
In response to applicant's argument on pages 12-16 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are rejected as set forth above.
Applicant's argument with respect to the Holman, Walters and Johnson et al references have been considered but are moot since rejection no longer relied on. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725